

MARK C. MIRKEN
EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 4, 2007, by and
among Millennium Biotechnologies, Inc., a Delaware corporation (“Company”),
Millennium Biotechnologies Group Inc. (“Group”) and Mark C. Mirken
(“Executive”).


WHEREAS, the Company is a research-based nutraceutical company and a pioneer in
the emerging field of specialized nutritional supplements;


WHEREAS, the Company is a wholly owned subsidiary of Group, a publicly held
company;


WHEREAS, the Company desires to employ the Executive initially as its President
and Chief Operating Officer and, subject to certain conditions herein, as its
Chief Executive Officer, and Executive desires to be so employed by the Company,
on the terms and conditions herein provided.


WHEREAS, the Executive, for no additional compensation, has agreed to serve as
the President of Group.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:


1. Employment. During the term of this Employment Agreement, as defined in
section “2” hereof (the “Term”), the Company shall employ the Executive, and the
Executive shall render services to the Company as its President and Chief
Operating Officer and shall report directly to the Board of Directors of the
Company and Group. The Executive shall have such duties as are consistent with
the positions of President. Executive shall devote his full time to the
performance of his duties under this Employment Agreement and shall perform them
faithfully, diligently and competently. The Executive represents and warrants
that neither the execution by him of this Agreement nor the performance by him
of his duties and obligations hereunder will violate any agreement to which he
is a party or by which he is bound. At such time as the Company has achieved
revenues in excess of $1,250,000 in any fiscal quarter during the Term, the
Executive shall also assume the position of Chief Executive Officer and shall
become a member of the Board of Directors of the Company and Group without
change in the compensation provided hereunder.


2. Term of Employment. Unless earlier terminated as provided in this Employment
Agreement, the term of Executive's employment under this Employment Agreement
(the “Term”) shall commence on the date hereof (the “Effective Date”) and
continue until three years from the date hereof, provided the Executive shall
have the right to extend the Term for two additional years upon written notice
to the Company given at least 180 days prior to the expiration of the original
three year Term hereof.
 

--------------------------------------------------------------------------------




3. Compensation.


(a) Base Salary. Company shall pay to Executive throughout the Term an annual
salary (the “Base Salary”) payable monthly on the 15th day of each month during
the Term. The Base Salary shall be at the rate of $350,000 per year.


(b) Bonus. (i) In addition to the Base Salary, during the Term, the Company
shall pay to Executive an annual bonus (the “Bonus”), payable within ninety days
after the end of each fiscal year of the Company. The Bonus shall equal the
dollar amount set forth in the following schedule (“Bonus Schedule”) which
corresponds to the Company’s gross sales for the fiscal year in which the sales
objective was met. The gross sales shall be determined in accordance with the
Company’s annual financial statement as certified by the Company’s accountants.


Bonus Schedule
      

Gross Sales   
Annual Bonus 
 
Under 5,000,000
 
0
 
  5,000,000
 
$
100,000.00
 
  8,000,000
 
$
250,000.00
 
11,000,000
 
$
425,000.00
 
15,000,000
 
$
600,000.00
 
20,000,000
 
$
750,000.00
 
25,000,000
 
$
900,000.00
 
30,000,000
 
$
1,050,000.00
 
35,000,000
 
$
1,175,000.00
 
40,000,000
 
$
1,300,000.00
 
45,000,000
 
$
1,425,000.00
 
50,000,000
 
$
1,550,000.00
 
55,000,000
 
$
1,675,000.00
 
60,000,000
 
$
1,800,000.00
 
65,000,000
 
$
1,925,000.00
 
70,000,000
 
$
2,055,000.00
 
75,000,000
 
$
2,185,000.00
 
80,000,000
 
$
2,315,000.00
 
85,000,000
 
$
2,445,000.00
 
90,000,000
 
$
2,585,000.00
 
95,000,000
 
$
2,725,000.00
 



All amounts specified in this agreement are in US Dollars.


(ii) For gross sales in excess of $100,000,000, the amount of any additional
bonus, if any, shall be within the discretion of the Board of Directors of the
Company.


2

--------------------------------------------------------------------------------




4. Benefits.


(a) General Fringe Benefits. Executive shall be entitled to participate in the
life, hospitalization, health, accident and disability insurance plans, health
programs, pension plans, and other benefit and compensation plans, which are or
which may become generally available to senior executives of the Company from
time to time.


(b) Reimbursements. Company shall pay or reimburse Executive for all reasonable
expenses actually incurred or paid by Executive during the Term in the
performance of Executive's duties to Company upon presentation by Executive of
expense statements or vouchers.


(c) Automobile. Company shall pay Executive $2,000.00 per month as full
reimbursement for any and all expenses relating to the use of an automobile
during the Term in the performance of Executive's duties to Company, including
insurance, maintenance and garage.


    (d) Vacation. The Executive shall be entitled to fifteen (15) days paid
vacation each year during the Term in accordance with the applicable policies of
the Company.
 
5. Options. Within 30 days following the end of each fiscal year during the
Term, Group shall issue to the Executive three year Options to purchase at an
exercise price of $.01 per share, a number of shares of common stock of Group as
shall equal the greater of (i) one percent of all issued and outstanding shares
of common stock of Group at the end of such fiscal year, for each $20,000,000
incremental increase in gross sales for such fiscal year which is in excess of
the prior high point of gross sales reported in any prior fiscal year by the
Company; or (ii) one percent of all issued and outstanding shares of common
stock of Group at the end of such fiscal year, for each $30,000,000 increase in
market capitalization of Group over and above the high point of market
capitalization of Group for any fifteen consecutive trading days preceding such
fiscal year. “Market Capitalization” shall mean the average closing bid price
for common stock of Group for the fifteen trading days prior to the end of such
fiscal year multiplied by all outstanding shares of common stock of Group.


6. Signing Bonus. The Company shall pay Executive a Signing Bonus in the amount
of $100,000 and Group shall issue 6,000,000 shares of its Common Stock to the
Executive upon execution of this Agreement.


7. Gross Up Provision: The Executive’s Base Compensation shall be “grossed-up”
to create a neutral tax impact, if any, on the issuance of any shares or options
to the Executive under this Agreement.


8. Relocation Expense. The Company shall pay temporary housing expenses of the
Executive not to exceed $12,750 per month for one year; and shall reimburse the
Executive for moving and relocation expenses from Dallas to New Jersey, such
expenses not to exceed $15,000.
 
3

--------------------------------------------------------------------------------




9. Termination of Employment.


(a) Death. Executive's employment shall terminate upon his death, and in such
event, the estate or other legal representative of Executive shall be entitled
to receive
(A) Executive's Base Salary for a period equal to the lesser of (i) three months
from the date of death or (ii) the balance of the Term; (B) all compensation and
any Options which have been granted to the Executive and benefits that are
accrued and unpaid as of the date of death.


(b) Termination by Company. Executive's employment may be terminated at the
option of Company by notice to Executive (i) as a result of Executive's
disability as provided in section 9(c) hereof, or (ii) for Acause@ as defined
and provided in section 9(d) hereof.


(c) Disability. As used in this Employment Agreement, the term Adisability@
shall mean a physical or mental disability or incapacity, whether total or
partial, of Executive that, in the good faith determination of Company's Board
of Directors or based upon reasonably competent medical advice, has prevented
him from performing substantially all of his duties under this Employment
Agreement during a period of 30 days during any twelve month period. If Company
shall terminate Executive's employment pursuant to this section 9(c), Executive
shall be entitled to continue to receive his Base Salary for a period of three
months from the date of termination (but not exceeding the balance of the Term),
as well as (A) all compensation and benefits that are accrued and unpaid as of
the date of disability; and (B) any Options which have been granted to the
Executive.


(d) Discharge for ACause@. If Executive (A) neglects his duties hereunder in a
material manner and such neglect shall not be discontinued within five (5)
business days after written notice to Executive thereof; (B) is convicted of a
felony or other crime involving fraud, moral turpitude or material loss to the
Company; (C) materially breaches his affirmative or negative covenants or
undertakings hereunder and such breach shall not be remedied within five (5)
business days after written notice to Executive thereof; or (D) in bad faith,
commits any act or omits to take any action, to the material detriment of
Company; then Company may at any time by notice terminate Executive's employment
hereunder for "cause"; and Executive shall have no right to receive any
compensation or benefit from Company hereunder on and after the effective date
of such notice, except for his Base Salary through the date of termination,)
Bonus that is accrued and unpaid as of the date of termination; any Options
which have been granted to the Executive as of the date of Termination.


(e) Termination by Executive for Good Reason. In the event of: (i) a sale of all
or substantially all of the ownership interests or assets of Company, (ii) a
merger or consolidation of the Company with any other corporation or entity in
which the shareholders of the Company own less than 51% of the stock of the
controlling or surviving entity following such merger or consolidation; (iii) a
Achange-in-control@ of the Company, defined as any person or entity becoming a
Abeneficial owner@ (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended from time to time) directly or indirectly of securities of the
Company representing 50% or more of the combined voting power of the Company's
then outstanding securities; (iv) Company's materially breaching its affirmative
or negative covenants or undertakings hereunder and such breach shall not be
remedied within fifteen (15) days after notice to Company thereof (which notice
shall be signed by Executive and refer to a specific breach of this Employment
Agreement); (v) a reduction in the nature or scope of Executive's titles,
authorities, powers, duties, or responsibilities hereunder; or (vi) the removal
of Executive as a member of the Board of Directors of Company or Group
(following his appointment to such Boards as provided herein), unless such
removal occurs after the termination of Executive's employment for Acause@, then
Executive may at any time by notice terminate Executive's employment hereunder
for Agood reason@. In the event of such termination or in the event the Company
shall terminate the Executive’s employment without cause, the Company shall pay
to Executive (A) his Base Salary through the date of the end of the contract
term or end of the extension period should the termination without cause occur
during an extension period, (B) Bonus that is accrued and unpaid as of the date
of termination; and (C) any Options which have been granted to the Executive as
of the date of Termination.
 
4

--------------------------------------------------------------------------------




(f) Termination Benefits.


(i) Upon the expiration of the Term or the termination of Executive's employment
for any reason hereunder, the rights and benefits of Executive under Company's
employee benefit plans and programs shall be determined in accordance with the
provisions of such plans and programs.
 
10. Prohibited Activities.


(A) Non-Compete Period. For the purposes of this Employment Agreement, the term
"Non-Compete Period" shall mean the Term, and if Executive's employment is
terminated by Company for "cause" or due to Executive’s disability, by Executive
without "good reason", an additional period of one (1) year from and after the
date of termination.


(B) Non-competition. During the Non-Compete Period, Executive shall not directly
or indirectly compete with, be engaged in the business of, be employed by, act
as a consultant to, or be a director, officer, employee, owner or partner of,
any person or entity which is engaged in the primary business of the Company at
such time and in the territories served by the Company in such business during
the Non-Compete Period.


(C) Solicitation of Employees. During the Non-Compete Period, Executive shall
not directly or indirectly employ, or solicit to leave Company's employ, or
solicit to join the employ of another person or entity (including any such
person or entity owned or controlled, directly or indirectly, by Executive) any
employee of Company or any person who has been such an employee during the
twelve months preceding Executive's date of termination.


(D) Confidential Information. During and at all times subsequent to the Term,
Executive shall keep secret and shall not exploit or disclose or make accessible
to any person or entity, except in furtherance of the business of Company, and
except as may be required by law or legal process, any confidential business
information of any type that was acquired or developed by either Company or any
of its subsidiaries or affiliates, or Executive, prior to or during the Term. In
addition, the term Aconfidential business information@ shall not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by Executive; or (ii) was available to Executive
prior to any employment by Company as a result of his general business
experience.
 
5

--------------------------------------------------------------------------------




(E) Divisibility. The provisions contained in this section 10 as to the time
period and scope of activities restricted shall be deemed divisible, so that if
any provision contained in this section is determined to be invalid or
unenforceable, that provision shall be deemed modified so as to be valid and
enforceable to the full extent lawfully permitted.


(F) Relief. Executive acknowledges that the provisions of this section are
reasonable and necessary for the protection of Company and that Company will be
irreparably damaged if such covenants are not specifically enforced.
Accordingly, it is agreed that Company will be entitled to injunctive relief for
the purpose of restraining Executive from violating such covenants (and no bond
or other security shall be required in connection therewith), in addition to any
other relief to which Company may be entitled.



 
11.
Work for Hire.



Any and all formulations, devices, materials, technology or other inventions
(collectively AInventions@) made, developed or created by the Executive (whether
at the request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the Term, will be promptly and fully disclosed by the Executive to the
Company and shall be the Company=s exclusive property. The Executive will
promptly deliver to the Company all papers, drawings, models, data and other
material relating to any Invention made, developed or created by him as
aforesaid. The Executive acknowledges that any Inventions developed, made, or
created by the Executive during the Term shall be deemed AWorks for Hire@ and
that the Company shall have the exclusive right to copyright, patent or
otherwise protect such Inventions.
 
Executive agrees to assign to the Company its successors, legal representatives
and assigns all rights, including patent rights, in and to any such Inventions
and further agrees to cooperate with the Company if the Company pursues patent
protection for such Inventions. Specifically, and without limitation, Executive
agrees to communicate to the Company any facts known to the Executive respecting
said Invention, to sign all lawful papers, to execute all divisional, continuing
and reissue applications, to make all declarations and to generally do
everything possible to assist the Company to obtain and to enforce patent rights
for said Invention in the United States and abroad.


12. Miscellaneous.


  (A) Survival. The covenants and agreements set forth in this Employment
Agreement shall survive Executive's termination of employment.


(B) Headings. The section headings of this Employment Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Employment Agreement.
 
6

--------------------------------------------------------------------------------




(C) Assignment. This Employment Agreement shall not be assignable by Executive
without the prior written consent of Company, and shall inure to the benefit of
and be binding upon Executive and his legal representatives.


(D) Governing Law. This Employment Agreement shall be governed by and construed
in accordance with the law of the State of New York applicable to agreements
made and to be performed in that State, without reference to its principles of
conflicts of law.


(E) Arbitration; Consent to Jurisdiction. Any controversy or claim arising out
of or relating to this Employment Agreement including, without limitation, the
interpretation or the breach thereof, shall be settled by arbitration in the
City, County and State of New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then obtaining, and judgment upon
the award rendered by a panel of three (3) Arbitrators may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, this agreement
to arbitrate shall not bar either party from seeking temporary or provisional
remedies in any Court having jurisdiction thereof. Company and Executive hereby
consent and submit to the personal jurisdiction of the United States District
Court for the Southern District of New York and any New York State court of
competent jurisdiction located in New York County, New York in any suit, action
or proceeding (other than as provided in the first sentence of this section)
arising out of or relating to this Employment Agreement.


(F) Notices. All notices, requests, demands and other communications
(collectively, "Notices") that are required or may be given under this
Employment Agreement, shall be in writing, signed by the party or the attorney
for that party. All Notices shall, except as otherwise specifically provided
herein to the contrary, be deemed to have been duly given or made: if by hand,
immediately upon delivery; if by telecopier or similar device, immediately upon
sending, provided notice is sent on a business day during the hours of 9:00 a.m.
and 6:00 p.m. E.S.T., but if not, then immediately upon the beginning of the
first business day after being sent; if by Federal Express, Express Mail or any
other overnight delivery service, one day after being placed in the exclusive
custody and control of said courier; and if mailed by certified mail, return
receipt requested, five (5) business days after mailing. All notices are to be
given or made to the parties at the following addresses (or to such other
address as either party may designate by notice in accordance with the
provisions of this section):


If to Company or Group at:


Millennium Biotechnologies, Inc.
665 Martinsville Road, Suite 219
Basking Ridge, NJ 07920
Telephone: 908-630-8700
Facsimile: 908-630-0653
 
7

--------------------------------------------------------------------------------




with a copy to:


Silverman Sclar Shin & Byrne PLLC
381 Park Avenue South, 16th Floor
New York, New York 10016
Telephone: (212) 779-8600
Facsimile: (212) 779-8858


If to Executive at:


Mark C. Mirken
3535 Gillespie Unit 203
Dallas, TX 75219


(G) Enforceability. If any provision of this Employment Agreement is invalid or
unenforceable, the balance of this Employment Agreement shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.


(H) Waiver. The failure of a party to this Employment Agreement to insist on any
occasion upon strict adherence to any term of this Employment Agreement shall
not be considered to be a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Employment Agreement. Any waiver must be in writing.


(I) Complete Agreement. This Employment Agreement supersedes any prior or
contemporaneous agreements between the parties with respect to its subject
matter, is intended as a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter, and cannot be
changed or terminated orally.


(J) Indemnification:  In the absence of the Company’s ability to provide
Directors and Officers Insurance, the Company will hereby indemnify and
hold-harmless the Executive from any claims or litigation which would normally
protect the Executive under the umbrella of a standard Directors and Officers
Insurance policy


[signature page follows]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.



        MILLENNIUM BIOTECHNOLOIES GROUP, INC.   MILLENNIUM BIOTECHNOLOGIES, INC.
 
   
   
    By:   /s/ Jerry E. Swon  

--------------------------------------------------------------------------------

Jerry E. Swon   Chief Executive Officer

 

        By:   /s/ Mark C. Mirken  

--------------------------------------------------------------------------------

Mark C. Mirken   Executive

 
9

--------------------------------------------------------------------------------

